— In a mortgage foreclosure action, the defendants Rumesh M. Sakaria and Manjula R. Sakaria appeal from a judgment of the Supreme Court, Queens County (Hyman, J.), dated March 6, 1985, which, after a nonjury trial, inter alia, declared that the total amount of a mortgage debt due to the plaintiff was $142,616.30, and directed that the subject premises be sold at public auction.
Judgment affirmed, without costs or disbursements.
Contrary to the appellants’ argument, the record amply supports the trial court’s determination that they defaulted in making payments on the mortgage note. Furthermore, the trial court did not err in granting the plaintiff mortgagee a reasonable fee for managing the mortgaged property, in view *734of the appellants’ express agreement with regard thereto (see, Gordon v Krellman, 207 App Div 773; 38 NY Jur, Mortgages & Deeds of Trust, § 123).
We have examined the appellant’s remaining arguments and find them to be without merit. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.